

117 HR 2942 IH: To amend the Internal Revenue Code of 1986 to increase the catch-up contribution limit for retirement plans of participants age 62 through 64.
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2942IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Schweikert introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the catch-up contribution limit for retirement plans of participants age 62 through 64.1.Higher catch-up limit to apply at age 62, 63, and 64(a)In general(1)Plans other than simple plansSection 414(v)(2)(B)(i) of the Internal Revenue Code of 1986 is amended by inserting the following before the period: ($10,000, in the case of an eligible participant who has attained age 62, but not age 65, before the close of the taxable year).(2)Simple plansSection 414(v)(2)(B)(ii) of such Code is amended by inserting the following before the period: ($5,000, in the case of an eligible participant who has attained age 62, but not age 65, before the close of the taxable year).(b)Cost-of-Living adjustmentsSubparagraph (C) of section 414(v)(2) of such Code is amended by adding at the end the following: In the case of a year beginning after December 31, 2022, the Secretary shall adjust annually the $10,000 amount in subparagraph (B)(i) and the $5,000 amount in subparagraph (B)(ii) for increases in the cost-of-living at the same time and in the same manner as adjustments under the preceding sentence; except that the base period taken into account shall be the calendar quarter beginning July 1, 2021..(c)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2022.